DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 10/16/2020 "Restriction Requirement," the 6/1/2021 again elected, Species C (the "second embodiment," which is directed to the embodiment described with respect to FIG. 9). The Response to the Non-Responsive communication just confirmed that claim 13 is not directed to the elected, and now contended the election is with traverse because there will not be burden on examination—this after initially electing Species C without traverse; see the 12/16/2020 Response.
The 6/1/2021 Response's traversal was found to be a general contention only alleging that examining all of the claims would not be undue burden on examination. Accordingly, the untimely traversal was considered and found to be a general allegation, and the election, therefore, is construed to be without traverse. See M.P.E.P. § 818.03(a). 
The Response confirmed that claim 13 is not directed to the elected embodiment. 
Claim 14, however, was found as also NOT directed to Species C (described with respect to FIG. 9) because the particulars of claim 14 find support, expressly 
Accordingly, claim 14 was also withdrawn from further consideration as being drawn to a non-elected invention. See 37 CFR § 1.142(b). 
In summary, claims 13 and 14 were withdrawn as directed to non-elected embodiments. 
The 10/16/2020 Restriction Requirement was found proper and made final.
The 12/16/2021 Response does NOT present any argument or contention traversing the Restriction Requirement or its finality.
The 10/16/2020 Restriction Requirement and its finality are proper and they are therefore maintained. 
Objections to the Specification
02.	The specification is objected to as failing to provide proper antecedent basis for the subject matter in 1-12, 15, and 16. See 37 CFR § 1.75(d)(1) and M.P.E.P. § 608.01(o).
A Response overcoming the rejection, infra, of claims 1-12, 15, 16 under 35 U.S.C. § 112(a) (because the specification lacks written description support for "a contiguous, protective film that contacts three sides of the first wall, three sides of the first color filter, and three sides of the second color filter in a cross-sectional view," as these claims recite) obviates: 
(1) this objection to the specification under 37 CFR § 1.75(d)(1); and
(2) the rejection, infra, of claims 1-12, 15, and 16 under 35 U.S.C. § 102 as being anticipated by Nakamoto-I and Nakamoto-II (because these claims do not have the benefit of the effective filing date of either Nakamoto-I or Nakamoto-II).
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
The detailed description of the elected embodiment of the invention (FIG. 9) describes a contiguous, protective film 46 that contacts two vertical sides of the first wall 50 and the top side of the first wall, and two vertical sides of the first and second color filters 47 and the bottom side of the color filters 47. See, for example, FIG. 9. The detailed description of the elected embodiment of the invention (and the whole specification, for that matter), however, provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	"a contiguous, protective film that contacts three sides of the first wall, three sides of the first color filter, and three sides of the second color filter in a cross-sectional view, as claims 1-12, 15, and 16 recite. 
Accordingly, the specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR § 1.75(d)(1), for "a contiguous, protective film that contacts three sides of the first wall, three sides of the first color filter, and three sides of the second color filter in a cross-sectional view, as claims 1-12, 15, and 16 recite. 
And the specification, therefore, is objected to for failing to comply with 37 CFR § 1.75(d)(1).
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims
03.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
04.	Claims 1-12, 15, and 16 are rejected under 35 U.S.C. § 112(a) for lacking written description support in the specification.
A Response overcoming this rejection of claims 1-12, 15, and 16 under 35 U.S.C. § 112(a) obviates: 
(1) the objection, supra, to claims 1-12, 15, and 16 under 37 CFR § 1.75(d)(1) (because the specification fails to provide proper antecedent basis for "a contiguous, protective film that contacts three sides of the first wall, three sides of the first color filter, and three sides of the second color filter in a cross-sectional view," as these claims recite); and 
(2) the rejection, infra, of claims 1-12, 15, and 16 under 35 U.S.C. § 102 as being anticipated by Nakamoto-I and Nakamoto-II (because these claims do not have the benefit of the effective filing date of Nakamoto-I and Nakamoto-II).
The detailed description of the elected embodiment of the invention (and the whole specification, for that matter) fails to contain the following subject matter: 
a.	"a contiguous, protective film that contacts three sides of the first wall, three sides of the first color filter, and three sides of the second color filter in a cross-sectional view, as claims 1-12, 15, and 16 recite, 
in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. 
Examiner notes that not only the 12/16/2021 Response [hereinafter "12/16 Response"] amends the claim(s) to recite feature(s) lacking written description in the original specification, but also contends the added feature(s) as distinguishing over the prior art rendering unpatentable the claims rejected in the 9/16/2021 "Office Action." 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba but must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed invention arranged or combined in the same way as recited in the claim in order to anticipate. Accordingly, the Court held that "unless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, thus, cannot anticipate." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that 
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
"Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation '____' in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.').
With respect to the elected embodiment, as explained with respect to FIG. 9, the detailed description of the elected embodiment of the invention (FIG. 9) describes a contiguous, protective film 46 that contacts two vertical sides of the first wall 50 and the top side of the first wall, and two vertical sides of the first and second color filters 47 and the bottom side of the color filters 47. See, for example, FIG. 9. This is a specific implementation of the generic scope now recited in claims 1-12, 15, and 16.
The generic language of now pending claims 1-12, 15, and 16, however, has a scope also including a specific (but non-disclosed) implementation wherein the protective layer 46 is a contiguous film that contacts two vertical sides of the first wall 50 and the bottom side of the first wall, and two vertical sides of the first and second color filters 47 and the top side of the color filters 47. 

According to patent law precedents (see, e.g., ICU, cited above), therefore, the original specification fails to provide written description support for "a contiguous, protective film that contacts three sides of the first wall, three sides of the first color filter, and three sides of the second color filter in a cross-sectional view, as claims 1-12, 15, and 16 recite. And claims 1-12, 15, and 16 are rejected as lacking written description support in the specification, as 35 U.S.C. § 112(a) requires . 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objection to Labeling this Application a "Continuation" OR "Divisional" - New Matter with Respect to Parent(s)
05.	This application is a Continuation-In-Part ("CIP") of US S/N 15/767950 and PCT/JP2016/080219 ("parents") because this application claims the genus of the species described and the parents, and the parent lacks written description of the claimed genus. This application therefore does not have the benefit of the filing date of the parent applications. 
See, supra the 112(a) rejection of claims 1-12, 15, and 16. The parent therefore lacks written description of the genus scope now claimed. See, for example, Tronzo v. Biomet Inc., 47 USPQ2d 1829, 1833 (Fed. Cir. 1998). And this application therefore is a CIP of the parent. 
Accordingly, in response to this Office Action, Applicant must:
(A)	"[provide] a new oath or declaration under 35 U.S.C. 115; and
(B)	"[redesignate this] application … as a continuation-in-part." See M.P.E.P. § 602.05.
06.	Claims 8 and 12 are rejected under 35 U.S.C. § 112(b) 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
Specifically, in claims 8 and 12 (which depend from claim 7, which depends from claim 1), "on-chip lenses" lack antecedent bases and therefore render claims 8 and 12 indefinite because a person skilled in the art would not know whether the claims, in fact, require the on-chip lenses to be a limitation of the solid-state imaging device being claimed, and thus would not be on notice of the bounds of the protected invention that she must avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
In claim 8 and 12, "on-chip lenses of the first and second pixels" lack antecedent bases in claim 7, and therefore render indefinite scope of claims 8 and 12.
Claims 8 and 12, moreover, do NOT expressly require that the scope be limited by on-chip lenses that provide further context to the recitation of "the second wall." See, for example, claim 7, expressly requiring that the invention :further comprise a second wall …" Nor does the specification require that every solid-state imaging device according to the invention require on-chip lenses. 

Claims 8 and 12, therefore, have indefinite scopes in addition to the on-chip lenses lacking antecedent bases. 
Accordingly, claims 8 and 12 violate 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention. 
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Statutory Bases of the Prior Art Rejections
07.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or

08.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Anticipation
09.	Claims 1-12, 15, and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WIPO Patent Publication 20217/073321 to Nakamoto et al. [hereinafter "Nakamoto-I"] and Pre-Grant Publication [hereinafter "PGPub"] PGPUB US 2018/0301491 to Nakamoto et al. [hereinafter "Nakamoto-II"]. 
A Response overcoming the rejection, supra, of claims 1-12, 15, and 16 under 35 U.S.C. § 112(a) (because the specification lacks written description support for "a contiguous, protective film that contacts three sides of the first wall, three sides of the first color filter, and three sides of the second color filter in a cross-sectional view," as these claims recite) obviates: 
(1) this rejection of claims 1-12, 15, and 16 under 35 U.S.C. § 102 as being anticipated by Nakamoto-I and Nakamoto-II (because these claims do not have the benefit of the effective filing date of either Nakamoto-I or Nakamoto-II); and 
(2) the objection, supra, to claims 1-12, 15, and 16 under 37 CFR § 1.75(d)(1) (because the specification lacks written description support for "a contiguous, protective film that contacts three sides of the first wall, three sides of the first color filter, and three sides of the second color filter in a cross-sectional view," as these claims recite).
Now pending, amended claims 1-12, 15, and 16 recite a scope that is generic to that disclosed by Nakamoto-I and Nakamoto-II, in which these claims lack written description support. See, supra, 112(a) rejection of claims 1-12, 15, and 16. 
Specifically, scope of now pending, amended claims 1-12, 15, and 16 generically include the elected invention (as described with respect to FIG. 9), wherein a contiguous, protective film 46 contacts two vertical sides of the first wall 50 and the top side of the first wall, and two vertical sides of the first and second color filters 47 and the bottom side of the first and second color filters 47. See, for example, FIG. 9. This is a specific, disclosed implementation of the generic recitation reading on the now pending, amended claims 1-12, 15, and 16.
The generic language of now pending claims 1-12, 15, and 16, however, has a scope also including a specific implementation wherein the protective layer 46 is a contiguous film that contacts two vertical sides of the first wall 50 and the bottom side of the first wall, and two vertical sides of the first and second color filters 47 and the top side of the color filters 47. 

Because now pending, amended claims 1-12, 15, and 16 lack written description support in Nakamoto-I and Nakamoto-II, these claims have effective priority date only as of the date they were introduced, which is 12/16/2021 (see, for example, M.P.E.P. § 2152.01 (B)). 
The effective priority date of now pending, amended claims 1-12, 15, and 16, which is 12/15/2021, is more than a year after the date Nakamoto-I and Nakamoto-II (10/18/2018) were published in a manner publicly available. Nakamoto-I (5/4/2017) and Nakamoto-II, therefore, are 35 U.S.C. § 102 prior art against now pending, amended claims 1-12, 15, and 16, and are NOT subject to any exception under 35 U.S.C. § 102. 
See Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application). See Zenon Environmental Inc. v. U.S. Filter Corp., 85 USPQ2d 1118 (Fed. Cir. 2007) (publication of parent international patent application describing a species was relied upon as prior art in patent application that claimed genus not finding support in the parent international application). 
Nakamoto-I and Nakamoto-II describe all of the features recited in now pending, amended claims 1-12, 15, and 16, except they describe the specific implementation wherein a contiguous, protective film 46 that contacts two vertical sides of the first wall 50 and the top side of the first wall, and two vertical sides of the first and second color filters 47 and the bottom side of the color filters 
Nakamoto-I and Nakamoto-II, therefore, anticipate now pending, amended claims 1-12, 15, and 16. 
10.	Claims 1-8, 10-12, , 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Pre-Grant Publication [hereinafter "PGPub"] PGPub US 2015/0270298 of a U.S. patent application for inventor Lin et al. [hereinafter "Lin-I"], further in view of PGPub US 2011/0298074 of a U.S. patent application for inventor "Funao." 
Lin-I clearly describes a product anticipating the following features of claims 1, 2, 5, 15, and 16 (see, for example, FIG. 8): a solid-state imaging device (the title) comprising a first wall 113/111/109 provided between a pixel and a pixel arranged in a grid (and therefore two-dimensionally) to isolate the pixels P, wherein the first wall includes at least two layers (109 and 111) including a light shielding film 109 of a lowermost layer and a low refractive index film 111 of which refractive index is lower than the light shielding film (because 109 is a metal, see, for example, [0023]) and 111 is an insulating layer (see, e.g., [0024]). 
Lin-I appears silent on whether to include a layer (which the now amended claims label as protective layer). The prior art however well recognizes the suitability and benefit of including a layer as structurally now recited in the claims (and argued as distinguishing over the prior art). See, for example, Funao.
Specifically, Funao teaches including a layer 9a (see, for example, FIG. 4B) that covers three sides of the wall 8 and three sides of the first and second color filters 5a and 5b. And Funao teaches the layer 9a have the beneficial effect of being a joining film. And absent more about "protective film" in the now amended claims of this application, the layer 9a of Funao would impart some protection to the structures it covers and therefor would also be a protective film. 

With respect to claim 3, see Lin-I, for example, layers 109, 111, and 113.
With respect to claim 4, the recitation is trivially met because compounds are organic or inorganic. 
With respect to claim 6, the first wall in Lin-I includes film 113. Absent more, layer 113 is deemed to have the function of preventing "corrosion." 
With respect to claim 7, absent more, layer 113 is on an upper side and isolates the pixels from non-pixels. 
With respect to claim 10, the recitation is trivially met because compounds are organic or inorganic. With respect to claim 1, for example,
With respect to claim 11, the refractive index of 113 is lower than the refractive index of 109.
With respect to claim 8 and 12, the recited features have been considered and determined not to be limitations of the claims—they are provided just as intended use, context structures for the required limitations of the claims; as such they just describe the ability of the product to be so modified/structured. The product of Lin-I, as modified in view of Funao can be so modified/structured and scope of claims 8 and 12 therefore fail to distinguish over Lin-I as modified in view of Funao. 
9 is rejected under 35 U.S.C. § 103 as being unpatentable over Lin-I in view of Funao, further in view of PGPUB US 20140339606 to "Lin-II." 
Lin-I (as modified in view of Funao) is silent on whether a second wall, trapezoidal, can be used over the first wall. The art however well recognizes the suitability of such a modification. See, for example, Lin-II, the front page. It is noted that claim 9 does not define a directional reference vector. Up and down therefore are not distinct. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the product Lin-I describes by including a second, trapezoidal wall over the first wall, as taught suitable by Lin-II to shield the pixels.
Response to Arguments
12.	The arguments in the 12/16/2021 Response [hereinafter "12/16 Response"] have been fully considered. The arguments, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable.
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
CONCLUSION
13.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814